department of the treasury internal_revenue_service washington d c otasehemet and division feb tep rat uil no legend taxpayer a taxpayer b traditional_ira c traditional_ira d roth_ira e roth_ira f tax advisor g sum h sum company m dear this is in response to a letter dated date as supplemented by correspondence dated date in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations the regulations on your behalf you submitted the following facts and representations in connection with your request taxpayer a participates in a simplified_employee_pension plan traditional_ira c as defined in sec_408 of the internal_revenue_code the code taxpayer b maintained an individual_retirement_arrangement traditional_ira d as described in sec_408 on or about date taxpayer a converted a portion of traditional_ira c equal to sum h into roth_ira e and taxpayer b converted traditional_ira d equal to sum into roth_ira f maintained by company m all of the ira accounts are return’ the taxpayers’ cpa tax advisor g discovered that the while preparing taxpayer a’s and taxpayer b’s joint federal_income_tax return for taxpayers’ modified_adjusted_gross_income exceeded the dollar_figure sec_408a for the roth conversions and reported the recharacterizations on the taxpayers’ which was timely filed on april recharacterization of the taxpayers’ roth conversions tax advisor g realized he had failed to advise taxpayers a and b to notify their ira trustee and request a transfer of the funds from roth iras e and f back to traditional_ira accounts limitation in code year tax advisor g proceeded to recharacterize the in march of after the due_date for a timely return on october taxpayers a notice_of_deficiency pertaining to the _- taxable_year __ the internal_revenue_service the service issued the based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a and taxpayer b be granted an extension of time to recharacterize roth iras e and f back to traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the federal_income_tax regulations the i t regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-4 of the i t regulations provides that a sep ira can be converted to a roth_ira on the same terms as an amount in any other traditional_ira code sec_408a and sec_1_408a-5 q a-1 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 q a-5 of the i t regulations provides that employer contributions in a recharacterization the ira including elective_deferrals under a sep ira cannot be recharacterized as contributions to another ira under q a-1 of this section however an amount converted from a sep ira to a roth_ira may be recharacterized under q a-1 of this section as a contribution to a sep ira including the original sep ira sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayers a and b were not eligible to convert traditional iras c and d respectively into roth iras because their modified_adjusted_gross_income exceeded dollar_figure traditional iras by the time permitted by law therefore it is necessary to determine whether taxpayers a and b are eligible for relief under the provisions of sec_301_9100-3 of the regulations taxpayers a and b failed to recharacterize their roth ras back to for20 _ the due_date for recharacterizing the return tax advisor g discovered that the taxpayers in preparing the taxpayers’ were ineligible to convert their traditional iras into roth iras and proceeded to recharacterize the conversions by april conversions he reported the recharacterization of the taxpayers’ roth conversions on line 15a of their return and reported a taxable_amount on line 15b however he failed to advise the taxpayers to inform company m of the recharacterizations to provide company m with the necessary information and to request a transfer back to traditional iras c and d tax advisor g did not discover his mistake until march 20__ after the due_date for recharacterizing the the taxpayers’ return had passed thus taxpayer a and taxpayer b satisfy clause v of sec_301_9100-3 because they reasonably relied on tax advisor g remains open the interests of the government would not be prejudiced by providing relief in addition because the statute_of_limitations on the taxpayers’ _-conversions ie the due_date of return accordingly we rule that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter to recharacterize roth_ira e back to a sep ira and taxpayer b is granted a period not to exceed days from the date of this letter to recharacterize roth_ira f back to a traditional_ira this letter assumes that the above iras qualify under code sec_408 at all relevant times this letter is directed only to the taxpayers who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office should you have any concerns regarding this ruling please contact sincerely yours caller a watkins carlton a watkins manager employee_plans technical group enclosures deleted copy of letter notice cc
